DETAILED ACTION
This office action is in response amendment filed on 10/25/2021.
Claims 1-18 are pending of which claims 1 and 11 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 2, 5, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200288417 to Harada (hereinafter “Harada”) in view of US. Pub.  20200267712 to Cirik (hereinafter “Cirik”)

Regarding claim 1: Harada discloses a  method of deriving a Quasi-CoLocation (QCL) assumption in multi-panel transmission for a user equipment (UE), the method comprising: obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system (Harada, see paragraphs [0033] & [0046], FIG. 2 (A-B),  while the Quasi-Collocation (QCL) refers to a space (beam) used by antenna panel for transmission of a plurality of different SS/PBCH blocks with  at least one of : average gain, delay and Doppler parameters between a plurality of SS/PBCH blocks are identical, and the broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information, such as, configuration information of a group of  resource set (CORESET: Control Resource Set) for DCI (PDCCH)) where a downlink Control Information (DCI) including scheduling information of the PDSCH and the PUSCH is conveyed on the PDCCH (see paragraph [0120])) determining a default QCL assumption for demodulation reference signal (DM- RS) port(s) of at least one physical downlink shared channel (PDSCH) reception scheduled by a scheduling physical downlink control channel (PDCCH) according to a CORESET of one of the plurality of CORESET groups (Harada, see paragraph[0064], the relationship between QCL and CORSET of SS/PBCH(see paragraphs [0033]& [0046], FIG. 2 (A-B) ), a DMRS is that a user terminal is assumed to detect SS/PBCH block indices of SS/PBCH blocks based on broadcast information that is conveyed on a PBCH in each SS/PBCH block and where a pattern of a DMRS that is multiplexed with the PBCH, i.e., QCLted plurality of SS/PBCH  blocks of different frequencies share similar CORSET and QCL and see paragraph [0120], a downlink Control Information (DCI) including scheduling information of the PDSCH and the PUSCH is conveyed on the PDCCH and the number of OFDM symbols used for the PDCCH is conveyed on the PCFICH ); wherein at least one of the plurality of CORESET groups includes at least one CORESET indicating the default QCL assumption (Harada, see paragraphs [0083-0084] a CORESET time and frequency information is information indicating the relative position of a CORESET with respect to a time  and a frequency of the detected SS/PBCH block or a reference time, and may be, for example, information indicating a time and frequency position of the detected SS/PBCH block or a surrounding time and frequency  position of the detected SS/PBCH block, and  the CORESET  frequency information and the CORESET time information may be notified to instruct one of combinations of a plurality of time/frequency candidate positions defined by a specification in advance).

However, Harada does not explicitly teach applying the default QCL assumption for reception of the DM-RS port(s) of the at least one PDSCH; when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold. However, Cirik in the same or similar field of endeavor teaches applying the default QCL assumption for reception of the DM-RS port(s) of the at least one PDSCH (Cirik, see paragraph [0252], a base station with antenna or antenna panel may semi-statically configure a wireless device with a maximum number of front-loaded DM-RS symbols for PDSCH, a DM-RS configuration may support one or more DM-RS ports);when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold (Cirik, see paragraph [0392], a wireless device may indicate a first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset) in a feature set (e.g., FeatureSetDownlink) indicating a set of features that the wireless device supports; the wireless device may indicate the first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset), for example, based on indicating UE radio access capability information requested by the base station; the first threshold may comprise a minimum quantity of OFDM symbols for the wireless device to perform a control channel message (e.g., PDCCH message) reception with a DCI and to apply a spatial QCL information (e.g., TCI-State) indicated by the DCI for a processing of a shared channel message (e.g., PDSCH message) scheduled by the DCI; the wireless device may use the minimum quantity of OFDM symbols between the control channel message (e.g., PDCCH message) and also see paragraph 0356 , an offset between a reception of DCI in the CORESET and a PDSCH scheduled by the DCI may be less than a threshold (e.g., Threshold-Sched-Offset) is set to be enabled for the CORESET). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into Harada’s system/method because it would allow reporting of activation or deactivation of antenna panels.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient data transfer, higher signal reliability, and reduced latency between a transmitter and a receiver (Cirik; [0004]).

Regarding claim 2: Harada discloses the method of claim 1, wherein the default QCL assumption includes a QCL type-D parameter (Harada, see paragraphs [0033], the Quasi-Collocation (QCL refers to that it is possible to assume that a space (beam) used for transmission of a plurality of different SS/PBCH blocks or a group of SS/PBCH blocks, and where at least one of the average gain, the delay and the Doppler parameters between a plurality of SS/PBCH blocks are identical, and type-D is one of the group with members configured with QCL that is with at least one of the average gain, the delay and the Doppler parameters unique to type-D). 

Regarding claim 5: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 1, wherein the determining the default QCL assumption comprises: determining that the default QCL assumption is associated with QCL parameter(s) utilized for PDCCH QCL indication of a CORESET indicated via a monitored search space with a lowest CORESET index of the plurality of CORESET groups in a latest slot within an active bandwidth part (BWP) of a serving cell; when the time offset between the reception of the DCI in the scheduling PDCCH and the at least one PDSCH reception is less than the threshold. However, Cirik in the same or similar field of endeavor teaches the method of claim 1, wherein the determining the default QCL assumption comprises: determining that the default QCL assumption is associated with QCL parameter(s) utilized for PDCCH QCL indication of a CORESET indicated via a monitored search space with a lowest CORESET index of the plurality of CORESET groups in a latest slot within an active bandwidth part (BWP) of a serving cell (Cirik, see paragraph [0278], for a CORESETs for at least one common search space, for example, for operation on the PCell, one or more higher layer parameters may indicate at least one initial UL BWP for a random access procedure, and if a wireless device is configured with a secondary carrier on a primary cell, the wireless device may be configured with an initial BWP for random access procedure on a secondary carrier); when the Cirik, see paragraph [0392], a wireless device may indicate a first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset) in a feature set (e.g., FeatureSetDownlink) indicating a set of features that the wireless device supports; the wireless device may indicate the first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset), for example, based on indicating UE radio access capability information requested by the base station; the first threshold may comprise a minimum quantity of OFDM symbols for the wireless device to perform a control channel message (e.g., PDCCH message) reception with a DCI and to apply a spatial QCL information (e.g., TCI-State) indicated by the DCI for a processing of a shared channel message (e.g., PDSCH message) scheduled by the DCI; the wireless device may use the minimum quantity of OFDM symbols between the control channel message (e.g., PDCCH message). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into Harada’s system/method because it would allow reporting of activation or deactivation of antenna panels.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient data transfer, higher signal reliability, and reduced latency between a transmitter and a receiver (Cirik; [0004]).

Regarding claim 6: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 1, wherein the threshold includes a timeDurationForQCL parameter. However, Cirik in the same or similar field of endeavor teaches the method of claim 1, wherein the threshold includes a timeDurationForQCL parameter (Cirik, see paragraph [0392], a wireless device may indicate a first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset) in a feature set (e.g., FeatureSetDownlink) indicating a set of features that the wireless device supports). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into Harada’s system/method because it would allow reporting of activation or deactivation of antenna panels.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient data transfer, higher signal reliability, and reduced latency between a transmitter and a receiver (Cirik; [0004]).

Regarding claim 11: Harada discloses a  user equipment (UE) for deriving Quasi-CoLocation (QCL) assumption in multi-panel transmission, the UE comprising: a processor, for executing computer-executable instructions; and a non-transitory machine-readable medium, coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to: obtain a plurality of control resource set (CORESET) groups from a network of a wireless communication system(Harada, see paragraphs [0033] & [0046], FIG. 2 (A-B),  while the Quasi-Collocation (QCL) refers to a space (beam) used for transmission of a plurality of different SS/PBCH blocks with  at least one of : average gain, delay and Doppler parameters between a plurality of SS/PBCH blocks are identical, and the broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information, such as, configuration information of a resource set (CORESET: Control Resource Set) for DCI (PDCCH)); determine a default QCL assumption for demodulation reference signal (DM- RS) port(s) of at least one physical downlink shared channel (PDSCH) reception scheduled by a scheduling physical downlink control channel (PDCCH) according to a CORESET of one of the plurality of CORESET groups (Harada, see paragraph[0064], the relationship between QCL and CORSET of SS/PBCH(see paragraphs [0033]& [0046], FIG. 2 (A-B) ), a DMRS is that a user terminal is assumed to detect SS/PBCH block indices of SS/PBCH blocks based on broadcast information that is conveyed on a PBCH in each SS/PBCH block and where a pattern of a DMRS that is multiplexed with the PBCH, i.e., QCLted plurality of SS/PBCH  blocks of different frequencies share similar CORSET and QCL) ; wherein at least one of the plurality of CORESET groups includes at least one CORESET indicating the default QCL assumption (Harada, see paragraphs [0083-0084] a CORESET time and frequency information is information indicating the relative position of a CORESET with respect to a time  and a frequency of the detected SS/PBCH block or a reference time, and may be, for example, information indicating a time and frequency position of the detected SS/PBCH block or a surrounding time and frequency  position of the detected SS/PBCH block, and  the CORESET  frequency information and the CORESET time information may be notified to instruct one of combinations of a plurality of time/frequency candidate positions defined by a specification in advance)

However, Harada does not explicitly teach when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold; applying the default QCL assumption for reception of the DM-RS port(s) of the at least one PDSCH. However, Cirik in the same or similar field of endeavor teaches applying the default QCL assumption for reception of the DM-RS port(s) of the at least one PDSCH (Cirik, see paragraph [0252], a base station may semi-statically configure a wireless device with a maximum number of front-loaded DM-RS symbols for PDSCH, a DM-RS configuration may support one or more DM-RS ports); when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold (Cirik, see paragraph [0392], a wireless device may indicate a first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset) in a feature set (e.g., FeatureSetDownlink) indicating a set of features that the wireless device supports; the wireless device may indicate the first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset), for example, based on indicating UE radio access capability information requested by the base station; the first threshold may comprise a minimum quantity of OFDM symbols for the wireless device to perform a control channel message (e.g., PDCCH message) reception with a DCI and to apply a spatial QCL information (e.g., TCI-State) indicated by the DCI for a processing of a shared channel message (e.g., PDSCH message) scheduled by the DCI; the wireless device may use the minimum quantity of OFDM symbols between the control channel message (e.g., PDCCH message and also see paragraph 0356 , an offset between a reception of DCI in the CORESET and a PDSCH scheduled by the DCI may be less than a threshold (e.g., Threshold-Sched-Offset) is set to be enabled for the CORESET). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into Harada’s system/method because it would allow reporting of activation or deactivation of antenna panels.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient data transfer, higher signal reliability, and reduced latency between a transmitter and a receiver (Cirik; [0004]).

Regarding claim 14: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE of claim 11, wherein the determining the default QCL assumption comprises: determining that the default QCL assumption is associated with QCL parameter(s) utilized for PDCCH QCL indication of a CORESET indicated via a monitored search space with a lowest CORESET index of the plurality of CORESET groups in a latest slot within an active bandwidth part (BWP) of a serving cell when a time offset between reception of the DCI in the scheduling PDCCH and the at least one the PDSCH reception is less than the threshold. However, Cirik in the same or similar field of endeavor teaches the UE of claim 11, wherein the determining the default Cirik, see paragraph [0278], for a CORESETs for at least one common search space, for example, for operation on the PCell, one or more higher layer parameters may indicate at least one initial UL BWP for a random access procedure, and if a wireless device is configured with a secondary carrier on a primary cell, the wireless device may be configured with an initial BWP for random access procedure on a secondary carrier) when a time offset between reception of the DCI in the scheduling PDCCH and the at least one the PDSCH reception is less than the threshold Cirik, see paragraph [0392], a wireless device may indicate a first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset) in a feature set (e.g., FeatureSetDownlink) indicating a set of features that the wireless device supports. The wireless device may indicate the first threshold (e.g., timeDurationForQCL, Threshold-Sched-Offset), for example, based on indicating UE radio access capability information requested by the base station. The first threshold may comprise a minimum quantity of OFDM symbols for the wireless device to perform a control channel message (e.g., PDCCH message) reception with a DCI and to apply a spatial QCL information (e.g., TCI-State) indicated by the DCI for a processing of a shared channel message (e.g., PDSCH message) scheduled by the DCI. The wireless device may use the minimum quantity of OFDM symbols between the control channel messages (e.g., PDCCH message). It  (Cirik; [0004]).

Claims 3 and 12   are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200288417to Harada  in view of US. Pub.  20200267712 to Cirik  and the combination of Harada and Cirik is combined with US. Pub. 20200288344 to Zhang (hereinafter “Zhang”)

Regarding claim 3: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 1, wherein the at least one CORESET included in the at least one of the plurality of CORESET groups is associated with a same transmit- receive point (TRP). However, Zhang in the same or similar field of endeavor teaches the method of claim 1, wherein the at least one CORESET included in the at least one of the plurality of CORESET groups is associated with a same transmit- receive point (TRP) (Zhang, see paragraph [0024], a QCL is identified by the transmitter and receiver (TRP) and this indicates whether a QCL is the same or different, and because CORESET group is based on QCL, and a CORESET group may be associated to the secondary or primary serving TRP but not both). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Cirik as modified by Zhang within the system of Harada because it would allow a base station quickly and flexibly allocates resources to the UE. Furthermore, all references deal with same field of endeavor, thus modification of Harada  by Cirik  as modified by Zhang  would have been to achieve efficient and quick allocation resources when needed as disclosed in Zhang para 0063.

Regarding claim 12: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE claim 11, wherein the at least one CORESET included in the at least one of the plurality of CORESET groups is associated with a same transmit- receive point (TRP). However, Zhang in the same or similar field of endeavor teaches the UE claim 11, wherein the at least one CORESET included in the at least one of the plurality of CORESET groups is associated with a same transmit- receive point (TRP) ((Zhang, see paragraph [0024], a QCL is identified by the transmitter and receiver (TRP) and this indicates whether a QCL is the same or different, and because CORESET group is based on QCL, and a CORESET group may be associated to the secondary or primary serving TRP but not both).  In view of the above, having the method of Harada and then given the well-established teaching of Cirik, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Cirik as modified by Zhang within the system of Harada because it would allow a base station quickly and flexibly allocates resources to the UE. Furthermore, all references deal with same field of endeavor, thus modification of Harada  by Cirik  as modified by Zhang  would have been to achieve efficient and quick allocation resources when needed as disclosed in Zhang para 0063.
Claims 4, 7-10, 13, and 15-18   are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200288417 to Harada in view of US. Pub.  20200267712 to Cirik and the combination of Harada and Cirik is combined with US. Pub. 20200154467 to Gong (hereinafter “Gong”)

Regarding claim 4: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 1, wherein the plurality of CORESET groups is configured by the network to the UE through radio resource control (RRC) signaling including a CORESET configuration indicating different values of a CORESETPoolIndex parameter. However, Gong in the same or similar field of endeavor teaches the method of claim 1, wherein the plurality of CORESET groups is configured by the network to the UE through radio resource control (RRC) signaling(Gong, see paragraph[0209], each PDCCH belonging to a UE may be associated with specific CORESET group which is associated with specific CORESET group index) including a CORESET configuration indicating different values of a CORESETPoolIndex parameter(Gong, see paragraph[0209], each PDCCH is associated with specific CORESET group which is associated with specific CORESET group index, for example, a first PDCCH is associated with a first CORESET group and a second PDCCH is associated with a second CORESET group, and each PDCCH is associated with specific QCL configuration between the DMRS of each PDCCH with other DL RS and specific QCL configuration is associated with a specific configuration index; and  multiple QCL configurations also can be associated with at least one CORESET group and one search space type). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. Furthermore, all references deal with same field of endeavor, thus modification of Harada by Cirik  as modified by Gong would have been to achieve efficient sharing of  bandwidth among  multiple UEs  as disclosed in Gong para 0165.

Regarding claim 7: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 1, wherein the (Gong, see paragraph[0209], each PDCCH is associated with specific CORESET group which is associated with specific CORESET group index, for example, a first PDCCH is associated with a first CORESET group and a second PDCCH is associated with a second CORESET group, and each PDCCH is associated with specific QCL configuration between the DMRS of each PDCCH with other DL RS and specific QCL configuration is associated with a specific configuration index; and  multiple QCL configurations also can be associated with at least one CORESET group and one search space type). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the 

Regarding claim 8: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 1, further comprising: reporting a capability of supporting at least one of a panel-specific default beam for the at least one PDSCH reception and a multi-transmit-receive point (TRP) operation for supporting simultaneous reception from multiple TRPs, to the network. However, Gong in the same or similar field of endeavor teaches the method of claim 1, further comprising: reporting a capability of supporting at least one of a panel-specific default beam for the at least one PDSCH reception and a multi-transmit-receive point (TRP) operation for supporting simultaneous reception from multiple TRPs, to the network (Gong, see paragraph [0006], a user equipment (UE) receiving a configuration to monitor more than one physical downlink control channel (PDCCH) for scheduling more than one physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH), or both, from one physical cell or TRP within one monitoring occasion wherein more than one PDSCH or PUSCH is associated with one data channel type and one radio Network Temporary Identifier (RNTI) type; monitoring more than one PDCCH based on the configuration; and receiving more than one PDSCH or transmitting more than one PUSCH simultaneously). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. Furthermore, all references deal with same field of endeavor, thus modification of Harada by Cirik  as modified by Gong would have been to achieve efficient sharing of  bandwidth among  multiple UEs  as disclosed in Gong para 0165.

Regarding claim 9: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 8, wherein the reported capability includes information related to one of receiving transmission from multiple TRPs simultaneously according to frequency division multiplexing (FDM) or space division multiplexing (SDM)( see paragraph , and allowing simultaneous PDSCH reception with corresponding physical resources being fully, partially or non-overlapped with each other.  However, Gong in the same or similar field of endeavor teaches the method of claim 8, wherein the reported capability includes information related to one of receiving transmission from multiple TRPs simultaneously Gong, see paragraph [0006], a user equipment (UE) receiving a configuration to monitor more than one physical downlink control channel (PDCCH) for scheduling more than one physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH), or both, from one physical cell or TRP within one monitoring occasion wherein more than one PDSCH or PUSCH is associated with one data channel type and one radio Network Temporary Identifier (RNTI) type; monitoring more than one PDCCH based on the configuration; and receiving more than one PDSCH or transmitting more than one PUSCH simultaneously according to frequency division multiplexing (FDM) or space division multiplexing (SDM)( see paragraph (Gong, see paragraph [0091], (orthogonal) frequency division multiplexing (O)FDM symbols using (O)FDM as a transmission scheme), and allowing simultaneous PDSCH reception with corresponding physical resources being fully, partially or non-overlapped with each other(Gong, see paragraph [0312], predefining an association rule between PDCCH and CORESET based on at least one of: all CORESET may be split into non-overlapping P CORESET sets wherein each CORESET set with specific index p (p=1, . . . P) has at least one CORESET and at least two CORESET from different CORESET set have continuous CORESET index and/or CORESET configuration index; and each PDCCH with specific PDCCH identifier (PDCCHIdx=p (p=1, . . . P)) is associated with specific COREST set p ). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. 

Regarding claim 10: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the method of claim 8, wherein the default QCL assumption is applied when radio resource control (RRC) signaling for enabling at least one of panel-specific default beam and multi-TRP operation is received from the network. However, Gong in the same or similar field of endeavor teaches the method of claim 8, wherein the default QCL assumption is applied when radio resource control (RRC) signaling for enabling at least one of panel-specific default beam and multi-TRP operation is received from the network Gong, see paragraph [0528],  a UE may be configured by the network using higher-layer signaling (e.g. RRC signaling) to monitor for control channel messages on UE-specific auxiliary search spaces and to discard some specific fields of the control channel message received over UE-specific auxiliary search spaces, such as a QCL indication. Note: QCL indication is associated with CORESET. In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other 

Regarding claim 13: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE of claim 11, wherein the plurality of CORESET groups is configured by the network to the UE though radio resource control (RRC) signaling including a CORESET configuration indicating different values of a CORESETPoolIndex parameter. However, Gong in the same or similar field of endeavor teaches the UE of claim 11, wherein the plurality of CORESET groups is configured by the network to the UE though radio resource control (RRC) signaling including a CORESET configuration indicating different values of a CORESETPoolIndex parameter(Gong, see paragraph[0209], each PDCCH is associated with specific CORESET group which is associated with specific CORESET group index, for example, a first PDCCH is associated with a first CORESET group and a second PDCCH is associated with a second CORESET group, and each PDCCH is associated with specific QCL configuration between the DMRS of each PDCCH with other DL RS and specific QCL configuration is associated with a specific configuration index; and  multiple QCL configurations also can be associated with at least one CORESET group and one search space type).  In view of the above, having the method of Harada and then given the well-established teaching of 

Regarding claim 15: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE of claim 11, wherein the determining the default QCL assumption comprises : determining a first default QCL assumption for a first DM-RS port(s) of a first PDSCH reception scheduled by a first PDCCH according to a first CORESET group of the plurality of CORESET groups; and determining a second default QCL assumption for a second DM-RS port(s) of a second PDSCH reception scheduled by a second PDCCH according to a second CORESET group of the plurality of CORESET groups. However, Gong in the same or similar field of endeavor teaches the UE of claim 11, wherein the determining the default QCL assumption comprises : determining a first default QCL assumption for a first DM-RS port(s) of a first PDSCH reception scheduled by a first PDCCH according to a first CORESET group of the plurality of CORESET groups; and determining a second default QCL assumption for a second DM-RS port(s) of a second PDSCH reception (Gong, see paragraph[0209], each PDCCH is associated with specific CORESET group which is associated with specific CORESET group index, for example, a first PDCCH is associated with a first CORESET group and a second PDCCH is associated with a second CORESET group, and each PDCCH is associated with specific QCL configuration between the DMRS of each PDCCH with other DL RS and specific QCL configuration is associated with a specific configuration index; and  multiple QCL configurations also can be associated with at least one CORESET group and one search space type). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. Furthermore, all references deal with same field of endeavor, thus modification of Harada by Cirik  as modified by Gong would have been to achieve efficient sharing of  bandwidth among  multiple UEs  as disclosed in Gong para 0165.

Regarding claim 16: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE of claim 11, wherein the computer-executable instructions further instruct the processor to: report a capability of supporting (Gong, see paragraph [0006], a user equipment (UE) receiving a configuration to monitor more than one physical downlink control channel (PDCCH) for scheduling more than one physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH), or both, from one physical cell or TRP within one monitoring occasion wherein more than one PDSCH or PUSCH is associated with one data channel type and one radio Network Temporary Identifier (RNTI) type; monitoring more than one PDCCH based on the configuration; and receiving more than one PDSCH or transmitting more than one PUSCH simultaneously). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. Furthermore, all references deal with same field of endeavor, thus modification of Harada by Cirik  as modified by Gong would have been to achieve efficient sharing of  bandwidth among  multiple UEs  as disclosed in Gong para 0165.

Regarding claim 17: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE of claim 16, wherein the reported capability includes information related to one of receiving transmission from multiple TRPs simultaneously, and allowing simultaneous PDSCH reception with corresponding physical resources being fully, partially or non-overlapped with each other according to frequency division multiplexing (FDM) or space division multiplexing (SDM). However, Gong in the same or similar field of endeavor teaches the UE of claim 16, wherein the reported capability includes information related to one of receiving transmission from multiple TRPs simultaneously (Gong, see paragraph [0006], a user equipment (UE) receiving a configuration to monitor more than one physical downlink control channel (PDCCH) for scheduling more than one physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH), or both, from one physical cell or TRP within one monitoring occasion wherein more than one PDSCH or PUSCH is associated with one data channel type and one radio Network Temporary Identifier (RNTI) type; monitoring more than one PDCCH based on the configuration; and receiving more than one PDSCH or transmitting more than one PUSCH simultaneously), and allowing simultaneous PDSCH reception with corresponding physical resources being fully, partially or non-overlapped with each other(Gong, see paragraph [0312], predefining an association rule between PDCCH and CORESET based on at least one of: all CORESET may be split into non-overlapping P CORESET sets wherein each CORESET set with specific index p (p=1, . . . P) has at least one CORESET and at least two CORESET from different CORESET set have continuous CORESET index and/or CORESET configuration index; and each PDCCH with specific PDCCH identifier (PDCCHIdx=p (p=1, . . . P)) is associated with specific COREST set p )according to frequency division multiplexing (FDM) or space division multiplexing (SDM) (see paragraph (Gong, see paragraph [0091], (orthogonal) frequency division multiplexing (O)FDM symbols using (O)FDM as a transmission scheme ). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. Furthermore, all references deal with same field of endeavor, thus modification of Harada by Cirik  as modified by Gong would have been to achieve efficient sharing of  bandwidth among  multiple UEs  as disclosed in Gong para 0165.

Regarding claim 18: Harada discloses a wireless device obtaining a plurality of control resource set (CORESET) groups from a network of a wireless communication system. However, Harada does not explicitly teach the UE of claim 16, wherein the computer-executable instructions further instruct the processor to:  apply the default QCL assumption when radio resource control (RRC) signaling for enabling at least one of panel-specific default beam and multi-transmit-receive point (TRP) operation is received . However, Gong in the same or similar field of endeavor teaches the UE of claim 16, wherein the computer-executable instructions further instruct the processor to:  apply the default QCL assumption when radio resource control (RRC) signaling for enabling at least one of panel-specific default beam Gong, see paragraph [0528],  a UE may be configured by the network using higher-layer signaling (e.g. RRC signaling) to monitor and configure for control channel messages and enable  at least one of default beams)and multi-transmit-receive point (TRP) operation is received from the network(Gong, see paragraph [0006], a user equipment (UE) receiving a configuration to monitor more than one physical downlink control channel (PDCCH) for scheduling more than one physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH), or both, from one physical cell or TRP within one monitoring occasion wherein more than one PDSCH or PUSCH is associated with one data channel type and one radio Network Temporary Identifier (RNTI) type; monitoring more than one PDCCH based on the configuration; and receiving more than one PDSCH or transmitting more than one PUSCH simultaneously). In view of the above, having the method of Harada and then given the well-established teaching of Cirik, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Cirik as modified by Gong within the system of Harada because it would allow enabling of multiple wireless or wired elements to communicate data and other content. Furthermore, all references deal with same field of endeavor, thus modification of Harada by Cirik  as modified by Gong would have been to achieve efficient sharing of  bandwidth among  multiple UEs  as disclosed in Gong para 0165.

Response to Arguments
 
  Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. See below:
Applicant argues that Harada and Cirik, taken alone or in combination, fail to teach or suggest determining a default QCT assumption "when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold", as recited in Claim 1. The Office Action correctly concedes that Harada does not teach check the condition for "when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold". Cirik fails to provide a disclosure that remedies the deficiencies of Harada. Cirik actually discloses no difference whether a time offset between reception of downlink control information (DCI) and PDSCH reception is less than a threshold or not. See Cirik, [0535]. That is, Cirik teaches that the downlink message can be scheduled before or after the threshold. Id.

Examiner respectfully disagrees with applicant because the limitation in question as claimed by the instant application is “when a time offset between a reception of downlink control information (DCI) in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold” and Cirik in paragraph [0356] .
 
  
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        
                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476